from decisions of the Workers’ Compensation Board, filed May 6, 1977 and July 20, 1978. The board found that claimant has a permanent partial disability causally related to his earlier compensable back injury, and that the Special Fund has no liability pursuant to section 25-a of the Workers’ Compensation Law. The board’s decisions are supported by substantial evidence in the entire record, and, accordingly, must be affirmed. Decisions affirmed, with one bill *737of costs to respondents filing briefs against the employer and its insurance carrier. Sweeney, J. P., Main, Mikoll and Herlihy, JJ., concur.